DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 12-21, filed March 30, 2020, are currently pending in the application.  Claims 1-11 are canceled.
Drawings
The drawings are objected to because of the following minor informalities:
“cutout” should be numbered in the figures.
“window” should be numbered in the figures.
“sealing compound” should be numbered in the figures.
“bearing device” should be numbered in the figures.
“recess” should be numbered in the figures.
“lock device” should be numbered in the figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities listed below.  
Appropriate correction is required.
“cutout” should be numbered in the specification.
“window” should be numbered in the specification.
“sealing compound” should be numbered in the specification.
“bearing device” should be numbered in the specification.
“recess” should be numbered in the specification.
“lock device” should be numbered in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities:  At line 17, “an interior trim panel” should be “said interior trim panel” because it was previously introduced at line 8.  Appropriate correction is required.
Applicant is advised that should claim 12 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN104747025A, hereinafter “Chen7025”) in view of Chen et al. (CN205063758U, hereinafter “Chen3758”) and Budich et al. (EP0792992A1, hereinafter “Budich”).
Regarding claim 12, Chen7025 discloses a customer-specific rail vehicle door leaf (Fig. 1) for an access door, the vehicle door leaf comprising: a general vehicle door leaf (Fig. 1) having a load-bearing vehicle door leaf frame (7; Figs. 5-6) and being pressure-tight and water-tight (plug door for a high speed train - a plug door is known for being pressure tight and water tight and are used on  airplanes, spacecraft, deep-sea vehicles and more recently trains where pressure holds the door closed), with said vehicle door leaf frame itself having a pressure-tight and water-tight configuration; said general vehicle door leaf (Fig. 1) being configured as a completely functional vehicle door leaf and having a window (3; Fig. 1) a plug-on seal, an interior trim panel (2; Fig. 5); an exterior panel (1; Fig. 5) mounted on an outside of said general vehicle door leaf (Fig. 1) or of said vehicle door leaf frame (7; Fig. 5); a mechanical connection of said panel (adhesive and rivets; Page 4) to said general vehicle door leaf or to said vehicle door leaf frame (Page 4); an interior trim panel (2; Fig. 5) mounted to said general vehicle door leaf.
However, Chen7025 is silent to a stowage shaft window, plug-on seal, bearing device, a recess for a lock device, an exterior panel, a mechanical connection of said panel to the vehicle door leaf or frame, and an interior trim panel.
In claim 12, Chen3758 teaches a stowage shaft window (2; Fig. 1) including a mechanism (5; Fig. 2) , a plug-on seal (3; Fig. 3), an interior trim panel (6; Fig. 1),a bearing device (4-4; Fig. 3), and a recess for a lock device (4-5; Fig. 3).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the door leaf of Chen7025 by adding to the door leaf a window with mechanism to slide the window, an interior trim panel, bearing device, recess in the door for a lock as taught by Chen 3758.  Doing so, allows for increased versatility of the door and its uses (Chen7025, Page 2).
In claim 12, Budich teaches a door leaf (13; Fig. 2) and a door leaf frame (27; Fig. 2) with an exterior panel (34; Fig. 2) mounted on an outside of said general door leaf or of said door leaf frame; a mechanical connection (33; Fig. 2) of said panel to said general vehicle door leaf or to said vehicle door leaf frame being a simply releasable configuration (¶ 27-29), enabling said panel to be dismantled from said general vehicle door leaf without damage to, or destruction of, a part of said general door leaf that is connected to said panel; wherein said exterior panel (34; Fig. 2) is fastened by plugging (plugging into 33 on each side of door leaf frame; ¶ 27-29) to said general vehicle door leaf (13; Fig. 2) or said vehicle door leaf frame (27; Fig. 2); and thermal insulation (13'; ¶ 34) disposed between said panel (34; Fig. 2) and said general vehicle door leaf or said vehicle door leaf frame.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the door leaf of Chen7025 by adding an exterior panel by plugging to the vehicle door leaf with a releasable mechanical connection and added insulation between them as taught by Budich.  Doing so, allows for the changing thicknesses of the exterior panel from the door leaf (Budich - ¶ 29).
Regarding claim 13, Chen7025 in view of Chen3758 and Budich discloses the vehicle door leaf according to claim 12, wherein: said exterior panel (Budich - 34; Fig. 2) is fastened by plugging (Budich - plugging into 33 on each side of door leaf frame; ¶ 27-29) to said general vehicle door leaf (Budich - 13; Fig. 2) or said vehicle door leaf frame (Budich - 27; Fig. 2); or a thermal insulation (CN7025 - 6; Fig. 4 or Budich – 13’, ¶ 34) is disposed between said panel (CN7025 - Fig. 4 or Budich – 34; Fig. 2) and said general vehicle door leaf or said vehicle door leaf frame (CN7025 - 7; Figs. 1, 4-5), or said panel is an aluminum (CN7025 - Page 3) sandwich panel (CN7025 - Page 1) or a glass fiber reinforced polymer panel (CN7025 - Page 4).
Regarding claim 14, Chen7025 in view of Chen3758 and Budich discloses the vehicle door leaf according to claim 12, wherein: said vehicle door leaf frame (Budich - 27; Figs. 1-2) is formed of four frame hollow profiles (Budich - 26, 28 on each end of door; Figs. 1-2) constituting said vehicle door leaf frame; and said frame hollow profiles are produced from two different hollow profiles (Budich - Figs. 1-2).
Regarding claim 15, Chen7025 in view of Chen3758 and Budich discloses the vehicle door leaf according to claim 14, wherein:	frame hollow profiles (Budich - 26, 28; Figs. 1-2) which relate to one another are plugged or fitted into one another in a corner region (Budich - 42 fits into 32/44; Figs. 1-2) of said vehicle door leaf frame (Budich - 27; Figs. 1-2); frame hollow profiles which relate to one another are riveted, screwed or welded to one another in the corner region of the vehicle door leaf frame (obvious expedient to use attachment methods to assemble the door); and seal edges which relate to one another of frame hollow profiles which relate to one another are substantially flush in a circumferential direction of said vehicle door leaf frame (flush is an obvious expedient so that the door has a natural seal within its design for improved sealing around the door edge).
Regarding claim 17, Chen7025 in view of Chen3758 and Budich discloses the vehicle door leaf according to claim 14, wherein: said frame hollow profiles (Budich - 26, 28 on each end of door; Figs. 1-2) comprise two inner frame hollow profiles (Budich - 26; Figs. 1-2) and two outer frame hollow profiles (Budich - 28; Fig. 1); said inner frame hollow profiles are of mutually identical configuration; and said outer frame hollow profiles are of mutually identical configuration (Budich - see Figs. 1-2) .
Regarding claim 21, Chen7025 in view of Chen3758 and Budich discloses a rail vehicle, comprising a customer-specific vehicle door leaf according to claim 12 (see claim 12).	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen7025 view of Chen3758 and Budich and further in view of Marousek (US5924259).
Regarding claim 16, Chen7025 in view of Chen3758 and Budich discloses the vehicle door leaf with panel according to claim 12 and a cut-out in a window region of the vehicle door leaf (Chen7025 - Fig. 1); and/or is formed to cover substantially an entire said general vehicle door leaf (Chen7025 - Fig. 1) on an outer side. 
However, they fail to disclose that the panel is formed to cover a corner region of said vehicle door leaf.
In claim 16, Marousek teaches a panel (14; Fig. 5) formed to cover a corner region (11; Figs. 3-4).
For claim 16, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle door leaf and panel of Chen7025 in view of Chen3758 and Budich by updating the panel formation to cover a corner region of the door leaf as taught by Marousek.  Doing so, allows for improvements in appearance and the elimination of moisture to pass behind a corner region of the door leaf (Col. 1 lines 43-50).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen7025 in view of Chen3758 and Budich and further in view Nakazawa et al. (JP2002047865A, hereinafter “Nakazawa”).
Regarding claim 18, Chen7025 in view of Chen3758 and Budich teach the vehicle door leaf according to claim 17, wherein: a longitudinal end section of a base profile (Budich - 27; Fig. 1) of an inner frame hollow profile (Budich - 26; Fig. 1) is received between two side walls of an outer frame hollow profile (Budich - 28/32; Fig. 1); which relate to one another are fitted in a mechanical contact region (Budich - 44 fits over 45; Fig. 1).
However, Chen7025 in view of Chen3758 and Budich are silent to where the profile webs are flush in the circumferential direction of said vehicle door leaf frame.
In claim 18, Nakazawa teaches the profile webs (8/9/12/13; Figs. 4, 6, and 9) are flush in the circumferential direction of said vehicle door leaf frame.
For claim 18, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the door leaf of Chen7025 in view of Chen3758 and Budich by adding a flush profile webs as taught by Nakazawa.  Doing so, allows for improved sealing of the door (¶s 4-6).
Regarding claim 19, Chen7025 in view of Chen3758 and Budich and further in view of Nakazawa continue to disclose the vehicle door leaf according to claim 12, wherein: said general vehicle door leaf has a thrust plate (Nakazawa - 12; Figs. 1-2) at least on one side and a center strut (Nakazawa - 33; Fig. 2) at least on one side; said thrust plate and said center strut are set up between said vertical frame hollow profiles (Nakazawa - Fig. 6) of said vehicle door leaf frame.
Regarding claim 20, Chen7025 in view of Chen3758 and Budich and further in view of Nakazawa continue to disclose the vehicle door leaf according to claim 19, wherein: said thrust plate (Nakazawa - 12; Figs. 1-2) and said center strut (Nakazawa - 33; Fig. 2) are riveted or screwed (25; Fig. 6) to a frame hollow profile (Nakazawa - 8/9/12/13; Fig. 9) at least on one side; sealing compound is disposed between said thrust plate and said center strut and at least one frame hollow profile; said thrust plate and said center strut and at least one frame hollow profile are coated; said center strut is riveted or screwed to said thrust plate; or sealing compound is disposed between the thrust plate and the center strut (obvious expedient to use screw and sealing compound to make a door watertight).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Niemann et al. (EP725203A) teaches a door containing hollow profile sections.
Sprague (US20150113904) teaches doors with hollow frame members.
Chiu (US3561801) teaches connecting member for connecting together two or more hollow tubes.
Thompson (US3375030) teaches joint construction for a door.
Biebuyck et al. (US3816011) teaches a door with hollow frame members.
Tazreiter (US20140290529A1) teaches a window with seals for a rail member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612